9. International carriage of passengers by coach and bus (recast) (
- Before the vote:
(DE) Mr President, I just wanted to thank Mr Grosch and the members of the Committee on Transport and Tourism for enabling us to postpone this item until today. As we see, we have achieved a broad consensus in favour.
Well, we have not voted yet, but I hope that you are right.
rapporteur. - (DE) Mr President, we have already held the debate on this item in Strasbourg, so I do not need to discuss it further today. For the so-called 12-day trips, we have achieved an excellent cross-party compromise, also with the submission of the outcomes of the social partners' negotiations. Indeed, we could say that we have improved upon the social partners' compromise here in the House. I hope that we will thus be able to conclude this matter very successfully with broad support.
May I also point out that the English text of Amendment 31 should be put to the vote, as I have noticed that a very important word has been omitted from the French and German texts.
The various language versions will be checked.